          Case 1:18-cv-01922-ABJ Document 24 Filed 12/11/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
VALANCOURT BOOKS, LLC,                   )
                                         )
                       Plaintiff,        )
                                         )
       v.                                )           Civil Action No. 18-1922 (ABJ)
                                         )
KARYN TEMPLE CLAGGETT                    )
   in her official capacity as the       )
   Acting Register of Copyrights         )
   of the U.S. Copyright Office, et al., )
                                         )
                       Defendants.       )
____________________________________)


                                            ORDER

       Plaintiff Valancourt Books, LLC (“Valancourt”) is an independent press based in

Richmond, Virginia, and it brought this action on August 16, 2018, against defendants Karyn

Temple Claggett, in her official capacity as the Acting Register of Copyrights of the United States

Copyright Office (“Copyright Office”), and William P. Barr, as Attorney General of the United

States, 1 alleging that the Copyright Act provision requiring that two copies of every new work

eligible for copyright be deposited with the Copyright Office, 17 U.S.C. § 407, is an

unconstitutional taking of private property under the Fifth Amendment and an unconstitutional

burden on freedom of speech and freedom of the press under the First Amendment. Compl.

[Dkt. # 1] at 1–2. Plaintiff seeks injunctive relief blocking enforcement of the Copyright Office’s




1      William P. Barr, who replaced Jefferson Beauregard Sessions III as Attorney General in
February 2019, is automatically substituted as a defendant under Federal Rule of Civil
Procedure 25(d).
          Case 1:18-cv-01922-ABJ Document 24 Filed 12/11/20 Page 2 of 3




mandatory book deposit requirement (“deposit requirement”) and declaratory relief that the deposit

requirement is unconstitutional. Id. ¶ 5.

       The parties agreed to file a stipulation of material facts in lieu of engaging in discovery.

See Joint Stipulations of Fact [Dkt. # 17-3]; see also Mem. in Support of Defs.’ Mot. for Summ. J.

[Dkt. # 17-1] (“Defs.’ Mem.”) at 2 n.1, 12. According to the parties, in March of 2019, the

Copyright Office notified plaintiff that Valancourt Books would be permitted to submit the

requested copies of 240 works electronically. Joint Stipulations of Fact ¶ 61; see also Pl.’s Suppl.

Facts [Dkt. # 19-1] ¶ 7; Decl. of James Jenkins [Dkt. # 19-2] ¶ 10; Defs.’ Resp. to Pl.’s Suppl.

Facts [Dkt. # 20-2] at 10–11; Pl.’s Reply to Opp. to Pl.’s Cross-Mot. [Dkt. # 23] at 21–22.

Defendants further advised the Court:

               While it is correct this willingness was conveyed as a means of settling the
               present case, it was included in the Joint Stipulation of Facts as a statement
               of Defendants’ present intent: they are willing to accept electronic versions
               of the books listed in the Library’s demand letter in lieu of physical copies,
               regardless of whether Plaintiff were to dismiss its legal claims.

Defs.’ Combined Mem. in Supp. of Mot. for Summ. J. and Opp. to Pl.’s Cross-Mot.

[Dkt. # 20] at 20 n.8.

       Federal courts are courts of limited jurisdiction, and the law presumes that “a cause lies

outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994); see also Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of

limited jurisdiction, we begin, and end, with an examination of our jurisdiction.”). Subject matter

jurisdiction may not be waived, and “courts may raise the issue sua sponte.” NetworkIP, LLC v.

FCC, 548 F.3d 116, 120 (D.C. Cir. 2008), quoting Athens Cmty. Hosp., Inc. v. Schweiker,

686 F.2d 989, 992 (D.C. Cir. 1982). Indeed, a federal court must raise the issue because it is

“forbidden . . . from acting beyond [its] authority, and ‘no action of the parties can confer



                                                 2
          Case 1:18-cv-01922-ABJ Document 24 Filed 12/11/20 Page 3 of 3




subject-matter jurisdiction upon a federal court.’” Id., quoting Akinseye v. Dist. of Columbia,

339 F.3d 970, 971 (D.C. Cir. 2003).

       For these reasons, the Court must assure itself that this matter presents a live controversy

to be resolved.   It is therefore ORDERED that the parties must each file a supplemental

submission by December 22, 2020, addressing whether the defendants’ offer renders the dispute

moot. The defendants must also clarify whether their stated willingness to accept electronic copies

in lieu of physical copies applies only to the 240 works requested in the August 2018 updated

demand letter or whether it covers works to be published in the future as well.

       SO ORDERED.




                                             _______________________
                                             AMY BERMAN JACKSON
                                             United States District Judge


DATE: December 11, 2020




                                                3
